DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 5-6 and 9-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12-6-22.
Applicant’s election without traverse of claims 1-4,7-8 and 15 in the reply filed on 12-6-22 is acknowledged.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “controller” in claims 2 and 8 and “a foreign matter information acquisition apparatus” in claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muramoto US2012/0234364 (US’364).

Regarding claim 1, US’364 teaches substrate treatment apparatus (a semiconductor manufacturing apparatus) includes a first substrate transport robot having a hand which holds a substrate (a transfer blade having amounting area on which a wafer can be mounted, the mounting area being defined on a front surface of the transfer blade), a second substrate transport robot having a hand which holds the substrate, and a hand cleaning unit (processing chamber) which cleans the hand of the first substrate transport robot and the hand of the second substrate transport robot (abstract, para. 52, 54, see fig. 2a-b). The indexer robot 11 has a hand 20 (hereinafter referred to as "indexer hand 20") capable of holding the substrate, and a hand drive mechanism 21 which drives the indexer hand 20. The hand drive mechanism 21 includes, for example, a rotative drive mechanism which rotates the indexer hand 20 about a vertical axis, a vertical drive mechanism which vertically moves up and down the indexer hand 20, and a horizontal drive mechanism which horizontally moves back and forth the indexer hand 20. With this arrangement, the indexer robot 11 moves the indexer hand 20 into opposed relation to any one of the substrate containers 3 and the transfer unit 9, and advances and retracts the indexer hand 20 into/from any one of the substrate containers 3 and the transfer unit 9. The indexer robot 11 transfers the substrate with respect to any one of these transport destinations by moving up and down the indexer hand 20 (para. 44, see figs. 2 and 4) (a transfer arm connected to the transfer blade, and configured to adjust a position of the transfer blade). The hand cleaning unit 15 includes a housing 40 defining a hand treatment space 43 in which the hands 20, 30 are accommodated and cleaned by dispensing cleaning liquid and gas to the substrate holding surface of the hand (para. 51-57) (a processing chamber configured to accommodate the transfer blade and remove foreign matter adhering to the mounting area). Therefore, US’364 teaches a semiconductor manufacturing apparatus comprising: a transfer device including: a transfer blade having amounting area on which a wafer can be mounted, the mounting area being defined on a front surface of the transfer blade, and a transfer arm connected to the transfer blade, and configured to adjust a position of the transfer blade; and a processing chamber configured to accommodate the transfer blade and remove foreign matter adhering to the mounting area.

Regarding claim 2, US’364 teaches the apparatus including a transfer arm and processing chamber of claim 1. US’364 further teaches FIG. 3 is a block diagram for explaining the electrical construction of the substrate treatment apparatus. The substrate treatment apparatus includes a controller 18 which controls the components of the apparatus. The controller 18 controls the operations of the treatment units 6, the indexer robot 11 (particularly, the hand drive mechanism 21), the main transport robot 12 (particularly, the hand drive mechanism 31), the hand cleaning unit 15 and the like (para. 67-72). the indexer hand 20 and/or the main transport hand 30 are cleaned at any of the following timings. These timings may be employed either alone or in combination for the cleaning of the indexer hand 20 and the main transport hand 30, before/after treatment of lot, after transportation or treatment of predetermined number of substrates, after transportation of each substrate, at change in type of substrate treatment, during transportation standby period or at start and end of operation of substrate treatment apparatus (para. 82-88). Therefore, US’364 further teaches a controller configured to control the transfer device to accommodate the transfer blade in the processing chamber at a predetermined timing, and control a removal apparatus in the processing chamber to remove the foreign matter adhering to the mounting area at the predetermined timing.

Regarding claim 3, US’364 teaches the apparatus including a transfer arm and processing chamber of claim 1. US’364 further teaches The first and second hand receiving ports 45, 46 can be opened and closed by the first and second shutter mechanisms 47, 48. Therefore, the hand treatment space 43 is substantially a closed space, in which the hands 20, 30 can be cleaned. This prevents the substrate from being affected by the hand cleaning process. When the hand cleaning process is not performed, the hand receiving ports 45, 46 can be closed, thereby substantially preventing leakage of the atmosphere of the hand treatment space 43. This more effectively prevents the substrate from being affected by the hand cleaning process (para. 77). Therefore, US’364 further teaches wherein the processing chamber includes: a transfer port configured to carry the transfer blade into the processing chamber, and at least one shutter configured to open and close the transfer port, and wherein the removal of the foreign matter adhering to the mounting area of the transfer blade accommodated in the processing chamber is performed with the at least one shutter closed.

Claim(s) 1-2, 7 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SHIMIZU KAZUKI JP-H0493046-A (JP’046).

Regarding claim 1, JP’046 teaches to clean a hand (transfer blade) automatically without the help of an operator by providing the following: a wafer transfer machine which grips the hand by using a clamp; and a hand conveyance machine which conveys the clamp to a cleaning tank and to a nozzle for drying use and which cleans and dries the hand (abstract). The hand is used to support a wafer is a CVD processing apparatus (a semiconductor manufacturing apparatus, a mounting area on which a wafer can be mounted, the mounting area being defined on a front surface of the transfer blade). The apparatus includes a hand actuator 5 as a transferring method by the conventional common wafer transfer machine for moving the hand (and a transfer arm connected to the transfer blade, and configured to adjust a position of the transfer blade). Cleaning tank 6 is provided for cleaning the hand (a processing chamber configured to accommodate the transfer blade and remove foreign matter adhering to the mounting area) (page 1-2 see, fig. 1-5). Therefore, JP’046 further teaches a semiconductor manufacturing apparatus comprising: a transfer device including: a transfer blade having a mounting area on which a wafer can be mounted, the mounting area being defined on a front surface of the transfer blade, and a transfer arm connected to the transfer blade, and configured to adjust a position of the transfer blade; and a processing chamber configured to accommodate the transfer blade and remove foreign matter adhering to the mounting area.

Regarding claim 2, JP’046 teaches the apparatus including a transfer arm and processing chamber of claim 1. JP’046 further teaches that the cleaning process is automated such as to not require worker intervention (pages 1-2). Therefore the apparatus would require a controller which could perform the cleaning at predetermined times, which reads on a controller configured to control the transfer device to accommodate the transfer blade in the processing chamber at a predetermined timing, and control a removal apparatus in the processing chamber to remove the foreign matter adhering to the mounting area at the predetermined timing.

Regarding claims 7 and 15, JP’046 teaches the apparatus including a transfer arm and processing chamber of claim 1. JP’046 further teaches the locking mechanism of clamp 9 separates from the hand which is inserted in clamp 10 of hand conveyance 8 as shown in Drawing  (page 1-2 see fig. 1-5). Therefore, JP’046 teaches wherein the transfer blade is attachable to and detachable from the transfer arm, with regard to claim 7 and a clamp arranged to connect the transfer blade to the transfer arm, with regard to claim 15.

Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over US’364 as applied to claim 1 above, and further in view of TSUTSUMI KENJI et al. KR 20090095501 (KR’501).

Regarding claim 4, US’364 teaches the apparatus including a transfer arm and processing chamber of claim 1.

US’364 does not teach a foreign matter information acquisition apparatus configured to acquire foreign matter information indicating an adhering state of the foreign matter on the mounting area, wherein, when the foreign matter information obtained by the foreign matter information acquisition apparatus does not satisfy a predetermined determination condition, the transfer blade is accommodated in the processing chamber and the foreign matter adhering to the mounting area is removed.


KR’501 teaches a transfer arm cleaning device, a transfer arm cleaning method, a program and a computer-readable recording medium are provided to allow a user to clean a maintenance unit of the transfer arm efficiently by preventing a foreign material and a washing solution from being leaked. KR’501 further teaches after cleaning the holding part 13 of the conveying arm 10 with the conveyance arm washing apparatus 1 of the above embodiment, you may test the cleanliness of the said holding part 13. In the case of related inspection, the inspection wafer is carried into the inspection apparatus (not shown) by the conveyance arm 10 after cleaning, and the presence or absence of the foreign matter on the back surface of the wafer is examined by, for example, a CCD camera. Based on this test result, the cleaning nozzle 40, the gas injection part 30, etc. at the time of wash | cleaning the holding part 13 of the conveyance arm 10 are feedback-controlled (page 7). Therefore, KR’501 teaches acquiring information about the cleanliness of the handler and providing feedback based on the acquired information the handler cleaning device, which includes a CCD camera (imaging device) and image analyzing device and the connection to a controller which controls the cleaning device, which reads on a foreign matter information acquisition apparatus configured to acquire foreign matter information indicating an adhering state of the foreign matter on the mounting area. It is noted that the applicant claimed configuration of “when the foreign matter information obtained by the foreign matter information acquisition apparatus does not satisfy a predetermined determination condition, the transfer blade is accommodated in the processing chamber and the foreign matter adhering to the mounting area is removed" recites the intended use of the apparatus. And a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. The foreign matter information acquisition apparatus of KR’501 is capable for analyzing an image, determining the cleanliness of the handler and providing feedback to the handler cleaning tool and therefore would be capable of performing the intended use. Therefore, one of ordinary skill in the art at the time the invention was made would have known that the structural limitations of the foreign matter information acquisition apparatus taught by the prior art and the foreign matter information acquisition apparatus claimed would have been the same and since the claim is directed towards an apparatus, the apparatus is independent of the intended use.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of US’364 to include a foreign matter information acquisition apparatus configured to acquire foreign matter information indicating an adhering state of the foreign matter on the mounting area because KR’501 teaches it can indicate the effectiveness of the handler cleaning and use of known technique to improve similar methods in the same way is obvious, see MPEP 2141 III (C).
	

Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over JP’046 as applied to claim 2 above, and further in view of Nozawa et al. US 2009/0194237 (US’237).

Regarding claim 8, JP’046 teaches the apparatus including a transfer arm and processing chamber of claim 2.

JP’046 does not teach wherein the controller is configured to control the removal apparatus to remove the foreign matter adhering to the mounting area using plasma generated inside the processing chamber.

US’237 teaches a plasma processing system includes: a plasma processing apparatus which processes a substrate in a processing container by either film forming or etching (abstract, para. 5). US’237 further teaches as illustrated in FIG. 4, when the carrier arm 11 is moved to the top of the loading table 31 while carrying the wafer W, the three projections 20 formed on the top surface of the carrier arm 11 are located directly above the recessed portions 33 formed on the top surface of the loading table 31. When seen from above, the recessed portions 33 have a larger area than the projections 20, and in a state where the carrier arm 11 is moved to the top surface of the loading table 31, the projections 20 are located inside the recessed portions 33. Accordingly, regions of the back of the wafer W that contact the projections 20 of the top surface of the carrier arm 11 do not contact the top surface of the loading table 31 (para. 29). FIG. 5 is a diagram for describing cleaning units 80 according to an embodiment of the present invention. As illustrated in FIG. 5, the plasma processing system 1 includes the cleaning units 80, which clean each of projections 20 on the top of the carrier arms 11 outside the plasma processing apparatuses 5. The cleaning unit 80 includes a source 81 for supplying a cleaning gas, and a cleaning gas nozzle 82 for ejecting the cleaning gas supplied from the source 81 to each of the projections 20. For example, a plasma apparatus which generates active oxygen (radical oxygen) is used as the source 81, and by ejecting the cleaning gas, such as the active oxygen generated by the source 81, to each of the projections 20 via the cleaning gas nozzle 82, the CF based coating material adhered on the surface of the projection 20 is removed, thereby cleaning the projections 20. The cleaning unit 80 may be placed inside the transfer chamber (para. 41). The cleaning units 80, which clean the projections 20 on the carrier arm 11 outside the plasma processing apparatus 5, may not be formed inside the transfer chamber 4 but in other regions. Also, aside from active oxygen, active NF3 gas (radical NF3 gas) may be used as the cleaning gas for cleaning the surfaces of the projections 20 (para. 55). Therefore, US’237 teaches that a substrate transfer hand of a film-forming apparatus, such as the CVD apparatus of JP’046 can be cleaned with an oxygen plasma using plasma generated inside the processing chamber where the transfer hand is cleaned.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of JP’046 to include wherein the controller is configured to control the removal apparatus to remove the foreign matter adhering to the mounting area using plasma generated inside the processing chamber because US’237 teaches that a substrate transfer hand of a film-forming apparatus, such as the CVD apparatus of JP’046 can be cleaned with an oxygen plasma using plasma generated inside the processing chamber where the transfer hand is cleaned and combining prior art elements according to known methods to yield predictable results is obvious, see MPEP 2141 III (A).
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN FLANAGAN BERGNER whose telephone number is (571)270-1133. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN F BERGNER/Examiner, Art Unit 1713